DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 2/4/2021.  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8,11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joao et al.(US Patent Application Publication 2015/0161330 A1, hereinafter “Joao”) and further in view of  Venon .( US Patent Application Publication 2011/0029326 A1, hereinafter “Venon ”)  
	As to claim 1, Joao teaches an artificial intelligence response system, the system comprising: a centralized system including associated therewith a trained database  , a trends engine, and a plurality of patient records; a plurality of interconnected entities connected over a network to the centralized system (Joao Fig.1 and par [0188] teaches database 10H) ; and 
 	a voice-activated assistant device connected over the network to the centralized system and to the interconnected entities, the voice-activated assistant device including a memory operatively coupled to at least one processor (Joao Fig.1, par [0097] teaches provider computer 20. Joao par [0219] further teaches the provider communication device also include microphone), wherein the at least one processor is configured to: 
 	receive medical information pertaining to a patient’s health from the centralized system request a treatment regimen for a patient from the centralized system (Joao par [0307] teaches treatment report and/or treatment plan will be transmitted to the provider communication device 20) ; and performing one or more actions related to treating a patient.(Joao par [0308] teaches the provider will transmit the final diagnosis and the prescribed treatment to the central computer 10)
 	Joao does not teach receive a voice command from a medical professional to retrieve additional medical information; request additional medical information in response to the voice command; 
 	However, Venon teaches receive a voice command from a medical professional to retrieve additional medical information; request additional medical information in response to the voice command; (Venon par [0049] teaches receiving from the physician via voice commands to acquire external information related to a medical condition involved in the findings  and / or physician report.)
	Joao and Vernon  are analogous art directed toward managing health related information and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Joao and Vernon according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  improve workflow and increase the availability of the electronic medical information to patients.(Venon par [0019]-[0020])	

 	As to claim 2, Joao and Venon teach the system of Claim 1, wherein the voice command from the medical professional includes a request for research information on a particular medical condition.(Venon par [0049] teaches receiving from the physician via voice commands to acquire external information related to a medical condition involved in the findings  and / or physician report) 

 	As to claim 3, Joao and Venon teach the system of Claim 2, wherein requesting the additional medical information in response to the voice command includes requesting the research  information on the particular medical condition from a research database disposed over a network.(Venon par [0049] teaches the reference material retriever can obtain the desired reference material from a dedicated source such as medical information stored at the data center)

 	As to claim 4, Joao and Venon teach the system of Claim 3, wherein the at least one processor is configured to save the research information on the particular medical condition to a patient file. (Joao par [0308] teaches the provider will transmit the final diagnosis and the prescribed treatment to the central computer 10)

 	As to claim 5, Joao and Venon teach the system of Claim 1, wherein the one or more actions related to treating a patient include at least one of: requesting a prescription based on the treatment regimen; or updating a patient record.(Joao par [0307] teaches the provider or doctor can review the diagnostic report or treatment report/plan and choose , select or decide upon a final diagnosis and/or a prescribed treatment plan to administer to the patient)

 	As to claim 8, Joao and Venon teach the system of Claim 5, wherein, to update the patient record, the at least one processor is further configured to store, in association with the patient record, at least one of the treatment regimen or an overall health report. ( Joao par [0307] teaches the provider or doctor can review the diagnostic report or treatment report/plan and choose , select or decide upon a final diagnosis and/or a prescribed treatment plan to administer to the patient. Joao par [0308] teaches the provider will transmit the final diagnosis and the prescribed treatment to the central computer 10)

 	Claims 11-15 and 18 merely recite a method to be performed by the system of claims 1-5 and 8 respectively. Accordingly, Joao and Venon teach every limitation of claims 11-15 and 18 as indicates in the above rejection of claims 1-5 and 8 respectively.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joao , Venon and further in view of Liotta et al.(US Patent 11,074,998 B1, hereinafter “Liotta”)  

 	As to claim 6, Joao and Venon teach the system of Claim 5, but fail to teach wherein to request the prescription based on the treatment regimen, the at least one processor is further configured to: receive a voice data request for the prescription; transmit a prescription request to a compounding pharmacy system over a network; and receive a confirmation of receipt of the prescription request from the compounding pharmacy system.
 	However, Liotta teaches wherein to request the prescription based on the treatment regimen, the at least one processor is further configured to: receive a voice data request for the prescription; transmit a prescription request to a compounding pharmacy system over a network; and receive a confirmation of receipt of the prescription request from the compounding pharmacy system.(Liotta col 4, lines 55-60 teaches voice command. Liotta col 6, lines  45-50 teaches the physician is presented with a list of treatment categories and a list of commonly indicated drugs for the selected category is displayed to the physician. Liotta col 6, lines 55-61 teaches the physician sends the electronic prescription to the pharmacy. Liotta col 7, lines 12-20 teaches receiving information from pharmacies concerning whether a patient as filled or refilled prescriptions as specified)
 	Joao , Vernon and Liotta  are analogous art directed toward managing health related information and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Joao , Vernon and Liotta  according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  provide  real-time delivery of medical test data wherein the physician is able to receive , interpret data and prescribe a treatment regimen without returning to his or her office.(Liotta col 2, lines 52-57)

 	As to claim 7, Joao , Vernon and Liotta  teach the system of Claim 6, wherein, to update the patient record, the at least one processor is further configured to store the confirmation of receipt of the prescription request from the compounding pharmacy system in association with the patient record. (Joao par [0307] teaches the provider or doctor can review the diagnostic report or treatment report/plan and choose , select or decide upon a final diagnosis and/or a prescribed treatment plan to administer to the patient. Joao par [0308] teaches the provider will transmit the final diagnosis and the prescribed treatment to the central computer 10)

	As to claims 16 and 17, see the above rejection of claims 6 and 7 respectively.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joao , Venon and further in view of Jaroch.(US Patent Application Publication 2019/0130066 A1, hereinafter “Jaroch” )  

 	As to claim 9, Joao and Venon teach the system of Claim 1 but fail to teach  wherein the at least one processor is further configured to determine, via the trends engine, that a potential trend is found in an amount that is above a threshold. 
	However Jaroch teaches wherein the at least one processor is further configured to determine, via the trends engine, that a potential trend is found in an amount that is above a threshold.(Jaroch par [0070] teaches a trend is observed where a deviation from normal skin tone for user sudden increases. A deviation exceeding a threshold of 10 % may have triggered alert)
 	Joao, Vernon and Jaroch  are analogous art directed toward managing health related information and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Joao, Vernon and Jaroch according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  improve resource utilization of electronic healthcare systems.(Jaroch par [0004])

 	As to claim 10, Joao , Venon and Jaroch teach the system of Claim 9, wherein the threshold is at least one of a certain number of instances of a condition or a percentage of patients related to a trend demographic.( Jaroch par [0070] a deviation exceeding a threshold of 10 % may have triggered alert)

 	As to claims 19 and 20, see the above rejection of claims 9 and 10 respectively.

Conclusion
	 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175